*82SUMMARY ORDER
Donald Harris appeals from the April 3, 2013 Decision and Order of the United States District Court for the Western District of New York (Larimer, J.) affirming the decision of the Commissioner of Social Security to deny Harris supplemental security income and social security disability insurance benefits. We assume the parties’ familiarity with the underlying facts, the procedural history, and the issues for review.
In deciding an appeal from a denial of disability benefits, we conduct a plenary review of the administrative record, focusing on the administrative ruling rather than the district court’s opinion. Moran v. Astrue, 569 F.3d 108, 112 (2d Cir.2009). We review the Commissioner’s decision to determine if the correct legal standards have been applied and if the decision is supported by substantial evidence. Burgess v. Astrue, 537 F.3d 117, 127 (2d Cir.2008); see 42 U.S.C. § 405(g).
We reject Harris’s argument that the administrative law judge (“ALJ”) who heard his case erred in his finding of Residual Functional Capacity. The ALJ gave controlling weight to the opinion of Harris’s treating physicians, but appropriately departed from the physician’s opinion where it concerned an issue reserved for the Commissioner. 20 C.F.R. § 404.1527(d), (e)(1); 20 C.F.R. § 416.927(d), (e)(1); Snell v. Apfel, 177 F.3d 128, 133 (2d Cir.1999). We also reject Harris’s argument that the ALJ erred by finding that his testimony about his pain was not credible to the extent it was inconsistent with other evidence in the record, as the ALJ properly gave specific reasons for his adverse credibility finding, and those reasons were supported by substantial evidence in the record. We see no grounds for disturbing the ALJ’s conclusion.
We have considered Harris’s remaining arguments and find they lack merit. For the reasons given above, we AFFIRM the judgment of the district court.